Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 2/16/22.  Claims 1, 4-11 and 14-17 are pending.  Claims 2, 3, 12 and 13 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheet filed 2/16/22 is approved.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Artis on 2/24/22.

The application has been amended as follows: 
CLAIM 1
Delete the last w lines of the claims and replace with  - - wherein at least two of the first plurality of exciters configured on opposing sides as an opposing pair. - -
CANCEL CLAIM 5.

Applicant's arguments filed 2/16/22 have been fully considered but they are not fully persuasive. 
First, the examiner points out that there was no obviousness rejection was made Katz in view of Nagamtisu.  The references were each used in separate rejections.  However, the argument that Katz fails to provide to teach or render obvious first and second connection points connecting the wrap around rigid panel to the base, and a void configured between the first and second connection points and separating a majority of the rigid panel from the base is persuasive and the argument that Nagamitsu fails to disclose exciters for producing acoustic sound at least to the extent consistent with the instant specification is persuasive.  Thus all other arguments are rendered moot.

Claims 1, 4, 6-11 and 14-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636